Citation Nr: 1512069	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  05-07 751	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine with fracture of the L5 vertebra (low back disability).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from June 1979 to June 1985. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2004 decision by the Department of Veterans Affairs (VA) Winston-Salem, North Carolina Regional Office (RO).  The Veteran has since moved and the Columbia RO has assumed jurisdiction over the claim. 

In November 2010, the Veteran and his now wife presented testimony at a video-conference hearing chaired by the undersigned Veterans Law Judge (VLJ).  

In February 2011 and August 2012, the Board remanded the appeal for additional development.  When this matter was again before the Board in April 2013, the Board denied a disability rating in excess of 20 percent for the low back disability; denied a compensable disability rating for left lower extremity radiculopathy prior to November 30, 2010; denied entitlement to a 10 percent disability rating for left lower extremity radiculopathy from November 30, 2010; denied a compensable disability rating for right lower extremity radiculopathy at all times during the pendency of the appeal; and remanded for additional development the Veteran's claim of service connection for hypertension and claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

As to the claim for an increased rating for the low back disability, the Veteran appealed the Board's April 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In this regard, the Court in a January 2014 order granted the parties' joint motion for remand, vacating the Board's April 2013 decision to the extent that it denied an increased rating for the low back disability but not for his lower extremites and remanded this issue for compliance with the terms of the joint motion.  

As to the claim of an increased rating for the low back disability, in April 2014 the Board again remanded this issue for additional development for compliance with the terms of the joint motion.

As to the claim of service connection for hypertension and the claim for a TDIU, they have not been recertified to the Board since the April 2014 remand and therefore no further discussion is required.


FINDINGS OF FACT

1.  At all times during the pendency of the appeal, the evidence of record shows that the Veteran's low back disability is manifested by loss of lateral motion with osteo-arthritic changes as well as narrowing of joint space with abnormal mobility on forced motion but not a demonstrable vertebral deformity due to the service-connected vertebral fracture, a vertebral fracture without cord involvement but leading to abnormal mobility requiring a neck brace, a vertebral fracture with cord involvement requiring long leg braces or being bedridden, favorable ankylosis of the lumbar spine, and/or complete ankylosis of the spine at a favorable angle.

2.  At all times since September 26, 2003, the preponderance of the evidence of record shows that the Veteran's low back disability is not manifested by unfavorable ankylosis of the entire thoracolumbar spine.

3.  At all times during the pendency of the appeal, the preponderance of the evidence of record shows that the Veteran's low back disability is not manifested by incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician having a total duration of at least six weeks during the past twelve months.


CONCLUSION OF LAW

The criteria for a 40 percent rating, but no higher, for the low back disability have been met at all times during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5289, 5292, 5295 (2003); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, Diagnostic Codes 5237, 5240, 5242, 5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under this law, VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence she is to provide and what evidence VA will attempt to obtain.  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.  

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that the letter the RO provided the Veteran in January 2004, prior to the August 2004 rating decision, along with the letters dated in March 2006, October 2007, June 2008, February 2011, August 2012, June 2013, and April 2014 provided him with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  While the Veteran may not have been provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claim in the December 2014 supplemental statement of the case, "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  The Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C.A. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters, the rating decision, and the statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In this regard, the Board notes that the post-remand record does not show that the AOJ either readjudicated the claim or provided the Veteran with notice of 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5289, 5292 and 5295 (2003).  Nonetheless, the Board finds that it may adjudicate the appeal because the Veteran was provided notice of these regulations in the January 2005 statement of the case and April 2014 remand and the Board must apply the facts found in the record, including the post-remand VA examination, to these regulations.  See 38 C.F.R. § 19.9(d)(2) (2014).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the November 2010 Board hearing, the Veteran was assisted at the hearing by his wife and his accredited representative and the representative and the VLJ asked questions to draw out the current state of the Veteran's low back disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran, his wife, or his representative that was not obtained while the appeal was in remand status.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence, including the Veteran's service treatment records and his post-service records from his former place of incarceration as well as the Charleston VA Medical Center in substantial compliance with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The Veteran was provided with VA examinations in March 2011, September 2012, and May 2014.  In addition, in October 2014 VA obtained an addendum to the May 2014 VA examination.  Moreover, the Board finds the VA examinations are adequate to adjudicate the claims and as to the 2014 examination and addendum substantially comply with the terms of the joint motion as well as the Board's remand instructions because the reports include a detailed medical history, an examination, and findings as to the severity of the disability that allows the Board to rate the it under all applicable rating criteria.  38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stegall; Dyment.

In this regard, the May 2014 VA examiner specifically addressed the Veteran's reports of flare-ups stating that comments regarding flare ups are not possible without speculation because there is no conceptual or empirical basis for making such a determination.  In other words, the VA examiner in accordance with the Court's holding in Jones v. Shinseki, 23 Vet. App. 382 (2010) explained why no medical professional could provide the requested medical opinion as to the Veteran's additional lost function during a flare-up.  Therefore, the Board finds that there has been substantial compliance with the terms of the joint motion as well as the Board's remand instructions and a remand to obtain another medical opinion is not needed.  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's VBMS and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim's file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim

The Veteran and his representative assert, in substance, that his low back disability is worse than rated and warrants an increased rating. 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate higher or lower compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

In evaluating the evidence, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

The Veteran's low back disability is currently rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Since the Veteran filed his claim for an increased rating on September 3, 2013, there have been a number of changes in the criteria for rating musculoskeletal disabilities under 38 C.F.R. § 4.71a.  Specifically, the criteria for rating all other back disorders but intervertebral disc syndrome changed effective September 26, 2003.  Moreover, 69 Fed. Reg. 32449 (June 10, 2004) corrected a clerical error in the Federal Register publication of August 27, 2003.  As to intervertebral disc syndrome, the 2003 changes did not change the way intervertebral disc syndrome was rated, except for renumbering Diagnostic Code 5293 as Diagnostic Code 5243.  See 68 Fed. Reg. 51454-56 (Aug. 27, 2003).  

The statement of the case issued in January 2005 notified the Veteran of the old rating criteria and the supplemental statements of the case issued in July 2010, March 2012, February 2013, and December 2014 notified him of the new rating criteria.  Accordingly, the Board finds that the Veteran has been provided notice of the old and new rating criteria and adjudication of his claim may go forward.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

However, given the change in law, while VA may consider the old criteria for rating all other back disorders (but intervertebral disc syndrome) and the new criteria for rating an intervertebral disc syndrome for the entire period during which the appeal has been pending, it may only consider the new criteria for rating all other back disorders but intervertebral disc syndrome from September 26, 2003.  See 38 U.S.C.A. § 5110(g) (West 2014), Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); DeSousa v Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  

All Other Back Disorders-The Old Criteria

For the entire period during which the appeal has been pending, the Veteran is potentially entitled to a rating in excess of 20 percent for his low back disability if, inter alia, he has a fracture of the vertebra with cord involvement requiring long leg braces or being bedridden (100 percent) or a fracture of the vertebra without cord involvement but leading to abnormal mobility requiring a neck brace (60 percent) (Diagnostic Code 5285); complete ankylosis of the spine at an unfavorable angle (100 percent) or complete ankylosis of the spine at a favorable angle (60 percent) (Diagnostic Code 5286); ankylosis of the lumbar spine at an favorable angle (40 percent) or ankylosis of the lumbar spine at an unfavorable angle (50 percent) (Diagnostic Code 5289); severe limitation in the range of motion of the lumbar spine (40 percent) (Diagnostic Code 5292); or lumbosacral strain with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion (40 percent) (Diagnostic Code 5295).  38 C.F.R. § 4.71a (2002).  Moreover, with a demonstrable vertebral deformity due to a service connected fracture, a 10 percent rating may be added to the Veteran's rating (Diagnostic Code 5285).  Id.

As to Diagnostic Code 5295, the Board notes that in the October 2014 addendum to the May 2014 VA examination the examiner opined as to the service connected low back disability that the Veteran had loss of lateral motion of 10 degrees on both the left and right sides with osteo-arthritic changes as well as narrowing of the joint space with abnormal mobility on forced motion.  This medical opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Therefore, the Board finds that the criteria for an increased, 40 percent, rating under old Diagnostic Code 5295 have been met.  38 C.F.R. § 4.71a (2003).   

In this regard, the Board also finds that the record shows that the Veteran's adverse symptomatology due to his service-connected low back disability has been substantially the same at all times since he filed his increased rating claim in September 2003.  Similarly, the Board finds that the Veteran should not be penalized by the fact that VA waiting until 2014 to ask a VA examiner if he met the criteria for an increased rating under Diagnostic Code 5295.  Therefore, the Board finds that the criteria for a 40 percent rating have been met at all times during the pendency of the appeal and a staged rating is not warranted.  See Hart.

However, the Board finds that a rating in excess of 40 percent is not warranted for the Veteran's low back disability under the old criteria for rating all other back disorders but intervertebral disc syndrome.

As to Diagnostic Code 5285, the evidence here reveals no suggestion that the Veteran's service-connected low back disability includes a demonstrable vertebral deformity due to the service-connected fracture; a vertebral fracture without cord involvement but leading to abnormal mobility requiring a neck brace; and/or a vertebral fracture with cord involvement requiring long leg braces or being bedridden.  See, e.g., VA examinations dated in March 2011, September 2012, and May 2014; and magnetic resonance imaging evaluations (MRIs) dated in October 1996 and June 2009.  In fact, the September 2012 VA examiner opined that while the Veteran's service treatment records reported a vertebral fracture, this fracture was not seen on the current imaging.  Similarly, the May 2014 VA examiner opined that the Veteran did not have a thoracic vertebral fracture with loss of 50 percent or more of height.  Furthermore, the record does not otherwise include a medical opinion that the Veteran's in-service vertebral fracture caused a demonstrable vertebral deformity and the Board may not say it caused such a deformity because such an opinion must come from a medical professional.  See Colvin.  Consequently, the Board finds that a rating in excess of 40 percent is not warranted for the Veteran's service-connected low back disability under Diagnostic Code 5285 at any time during the pendency of his appeal.  38 C.F.R. § 4.71a (2003); Hart.

As to Diagnostic Codes 5286 and 5289, while painful and limited the Veteran nonetheless had motion of his lumbar spine at the March 2011, September 2012, and May 2014 VA examiner and these findings are not contradicted by any other medical evidence of record.  See Colvin.  Moreover, the May 2014 VA examiner specifically opined that there was no ankylosis.  Furthermore, in the absence of ankylosis, the Board may not rate his service-connected low back disability as ankylosis.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Therefore, the Board finds that a rating in excess of 40 percent is not warranted for the Veteran's service-connected low back disability under Diagnostic Codes 5286 or 5289 at any time during the pendency of his appeal.  38 C.F.R. § 4.71a (2003); Hart.

As to Diagnostic Codes 5292, the 40 percent rating already assigned the Veteran's low back disability under Diagnostic Code 5295 meets the maximum rating possible under Diagnostic Code 5292.  Therefore, the Board finds that a rating in excess of 40 percent is not warranted for the Veteran's service-connected low back disability under Diagnostic Code 5292 at any time during the pendency of his appeal.  38 C.F.R. § 4.71a (2003); Hart.

All Other Back Disorders-The New Criteria

Effective September 26, 2003, the Veteran is entitled to a rating in excess of 40 percent for his low back disability if, inter alia, it is manifested by unfavorable ankylosis of the entire thoracolumbar spine (50 percent) or unfavorable ankylosis of the entire spine (100 percent).  38 C.F.R. § 4.71a (2014). 

The clinical records show, however, no evidence of spinal ankylosis since September 26, 2003.  See VA examination dated in May 2014.  In fact, as stated above, the May 2014 VA examiner specifically opined that there was no ankylosis.  Moreover, as stated above, in the absence of ankylosis the Board may not rate his service-connected low back disability as ankylosis.  Johnston.  

Therefore, the Board finds that a rating in excess of 40 percent is not warranted for the Veteran's service-connected low back disability under the new rating criteria at all times since September 26, 2003.  38 C.F.R. § 4.71a (2014); Hart.

Intervertebral Disc Syndrome

At all times during the pendency of the appeal, the appellant is entitled to an increased, 60 percent rating, for his low back disability if it's manifested by problems compatible with intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past twelve months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.

In this case, however, the record does not show that a physician has ever ordered bed rest due to the Veteran's service-connected low back disability.  In fact, at the September 2012 VA examination the Veteran denied having any incapacitating episodes over the previous twelve months due to intervertebral disc syndrome.  Similarly, at the May 2014 VA examination the examiner opined that the Veteran had not had any incapacitating episodes over the previous twelve months due to intervertebral disc syndrome and this medical opinion is not contradicted by any other medical evidence of record.  See Colvin.  Therefore, because the record is negative for any evidence of physician ordered bed rest, much less at least six week of bed rest in any twelve month period during the pendency of the appeal, the Board finds that a rating in excess of 40 percent must be denied under Diagnostic Code 5243 at all times during the pendency of the appeal.  38 C.F.R. § 4.71a, Hart.

Other Concerns

Each of the ways by which the back is ratable, other than some of those described in 38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003), contemplates limitation of motion.  See VAOPGCPREC 36-97; 63 Fed. Reg. 31262 (1998).  Therefore, assigning separate ratings on the basis of both limitation of motion and other symptoms, such as those set forth in Diagnostic Code 5293/5243, would be inappropriate.  38 C.F.R. § 4.14 (2014).  

Conclusion

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

However, the Board finds that the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptoms of the Veteran's service-connected low back disability with the established criteria shows that the rating criteria reasonably describe his disability levels and symptomatology.  In short, there is nothing in the record to indicate that the service-connected disability cause impairment with employment over and above that is contemplated in the assigned schedular rating.  The Board, therefore, has determined that referral of this issue for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted at any time during the pendency of the appeal.  

In reaching this conclusion, the Board has not overlooked the recent decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, the Board finds no basis to conclude that there is a "compounding" or collective impact between his service-connected low back disability and his other service connected disabilities, and indeed, neither the Veteran nor his representative has asserted otherwise.  As such, the Board finds that even taking into account Johnson this matter need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration.

The Board has also considered the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on TDIU when the appellant claims she is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current claim because the TDIU claim is the subject of an earlier Board remand that is still be developed by the agency of original jurisdiction.


ORDER

A 40 percent rating for a low back disability is granted subject to the laws and regulations governing disability awards.  



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


